Title: From James Madison to James Monroe, 28 February 1807
From: Madison, James
To: Monroe, James



Sir:
Department of State 28th. Feb’y. 1807.

I have the honor to recommend to your attention the case of Messrs Francis and Charles Bradbury, explained in the enclosed document, in order that you may aid them in regaining the proceeds of the sales of their property at Buenos Ayres, if the suggestion of their having passed into the hands of the British, at the capture of the place should prove to be well founded.  I have the honor &c.

James Madison

